DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claims 17-21, 33-37, in the reply filed on 11/16/2021 is acknowledged. Species election is acknowledged.
Claims 1-16, 22-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2021.

Claim Warning
Applicant is advised that should claims 17-21 be found allowable, claims 33-37 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Both independent claims 17 and 33 claim the same subject matter, method of treating pain disorders by administering the same construct. The only difference is in the recitation “introducing into cells” in claim 17, while claim 33 recites “introducing into the subject”. In both cases claims are drawn to treatment of subject, therefore introducing the construct into the .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20 and 33-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sah et al (US 2007/0105806, May 2007, cited from IDS).
Sah et al disclose methods of treating pain in subjects by administering dsRNA (see paragraph [0025]). Such dsRNA can be administered with the reporter gene (see paragraph [0318]) and dsRNA is a gene expression modifier, because it blocks gene expression (see paragraph [0015]). Disease to treat can be fibromyalgia (see paragraph [0150]) and other pain-related disorders (see paragraph [0152]), therefore inherently including complex regional pain syndrome. dsRNA can be delivered in a vector under polymerase II control (see paragraph [0315]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 17-21 and 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sah et al, above, and in further view of Ablin et al (Maturitas, 2013, 75: 335-340), Gradl et al (Neuroscience, 2007, 148: 757–765), GenBank X54469.1 (GenBank, 1991, pages 1-2).
Teachings of Sah et al are discussed above. Sah et al further teach designing dsRNAs targeting specific protein based on the protein mRNA sequence (see paragraphs [0018-0019, 0049, 0056-0057]).
Sah et al do not teach gene expression modifiers comprising any of SEQ ID NOs: 1-55.
Ablin et al teach that inhibition of substance P can be used as a treatment for fibromyalgia (see Abstract).
Gradl et al teach that administration of substance P increases pain in complex regional pain syndrome (see Title, Abstract).
GenBank X54469.1 provides mRNA sequence of substance P precursor (see page 2), comprising at least instant SEQ ID NOs: 51, 53-55.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to treat pain disorders such as fibromyalgia and complex regional pain syndrome by administering vectors comprising dsRNAs, gene expression modifiers, targeting substance P to a subject based on teachings of Sah et al, Ablin et al, Gradl et al and GenBank X54469.1. One of the ordinary skill in the art would be motivated to do so, because Ablin et al and Gradl et al teach that inhibition of substance P can relieve symptoms of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635